DETAILED ACTION
This Action is responsive to the communication filed on 08/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  line 2 recites “splaying” that appears to be a misspelling of spraying.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 102832331A).

Regarding claim 1, Zhang (see, e.g., FIG. 1) discloses a light-emitting device comprising:
a light-emitting element 1 having a light-emitting surface e.g., top surface of 1 (pg. 3, para 1);
31 having an incident surface e.g., bottom surface 0f 31 that is larger than the light-emitting surface e.g., top surface of 1 of the light-emitting element 1 (pg. 3, para 1);
a light-transmissive member 4 that includes a first portion e.g., portion of 4 contacting lateral surface of 1 disposed across a lateral surface of the light-emitting element 1 and the incident surface e.g., bottom surface 0f 31 of the wavelength conversion member 31 (pg. 4, para 2); and 
a light-reflective member 5 disposed to cover the lateral surface of the light-emitting element 1 while being in contact with the first portion e.g., portion of 4 contacting lateral surface of 1 of the light-transmissive member 4 (pg. 4, para 1);
wherein:
the incident surface e.g., bottom surface 0f 31 of the wavelength conversion member 31 faces the light-emitting surface e.g., top surface of 1 of the light-emitting element 1 and has an outer periphery located outward of an outer periphery of the light-emitting surface e.g., top surface of 1 of the light-emitting element 1, and
the light-transmissive member 4 further includes a second portion e.g., peripheral thin portion of 4 that extends from an end portion of the first portion e.g., portion of 4 contacting lateral surface of 1 between the light-reflective member 5 and the incident surface e.g., bottom surface 0f 31 of the wavelength conversion member 31.

Regarding claim 2, Zhang (see, e.g., FIG. 1) teaches that an outer periphery edge of the second portion e.g., peripheral thin portion of 4 of the light-transmissive member 4 is exposed from an outer periphery of the light-emitting device.
e.g., FIG. 1) teaches that the wavelength conversion member 31 is disposed between an outer periphery edge of the second portion e.g., peripheral thin portion of 4 of the light-transmissive member 4 and an outer periphery edge of the incident surface e.g., bottom surface 0f 31.

Claims 7, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 2019/0035986).

Regarding claim 7, Maeda (see, e.g., FIG. 1C - FIG. 1G) discloses a method of manufacturing a light-emitting device, comprising:
(a) applying a light-transmissive resin material 14 on a wavelength conversion sheet 11 (Para 0031, Para 0033, Para 0035, Para 0052);
(b) disposing a plurality of light-emitting elements 12 with respective light-emitting surfaces e.g., surface of 12 contacting 14 of the light-emitting elements 12 facing the wavelength conversion sheet 11, such that the applied light-transmissive resin material 14 is in contact with the light-emitting surface e.g., surface of 12 contacting 14 and at least a portion of a lateral surface continuous with the light-emitting surface e.g., surface of 12 contacting 14 of each of the light-emitting elements 12 (Para 0055);
(c) curing the light-transmissive resin material 14 in a state where creeping portions e.g., portions of the 14 contacting side surfaces of 12 are connected by extending portions e.g., peripheral portions of 14 each of which extends from an end portion of a corresponding one of the creeping portions e.g., portions of the 14 contacting side surfaces of 12 between the light-emitting elements 12 that are adjacent to each other, the creeping portions e.g., portions of the 14 contacting side surfaces of 12 being made of the light-transmissive resin material 14 that is in contact with the lateral surface of each of the light-emitting elements 12 (Para 0056); and
16 between the light-emitting elements 12 (Para 0061, Para 0063).

Regarding claim 10, Maeda (see, e.g., FIG. 1C, FIG. 1D) teaches that before the step of disposing the light-emitting elements 12, providing a base member 13 and bonding an electrode surface 12b of each of the light-emitting elements 12 to the base member 13 (Para 0043, Para 0047, Para 0049), wherein in the step of disposing the light-emitting elements 12, the light-emitting elements 12 are disposed at a time with the light-emitting surface e.g., surface of 12 contacting 14 of each of the light-emitting elements 12 bonded to the base member 13, facing the wavelength conversion sheet 11 (Para 0055).

Regarding claim 11, Maeda teaches that after the step of curing the light-transmissive resin material 14, removing the base member 13 (Para 0049).

Regarding claim 14, Maeda (see, e.g., FIG. 1D, FIG. 1E) teaches that the light-transmissive resin material 14 contains a light-diffusing material (Para 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102832331A), in view of Hayashi (US 2019/0198729).

Regarding claim 6, although Zhang shows substantial features of the claimed invention, Zhang fails to expressly teach that the light-transmissive member includes a light-diffusing material.
Hayashi (see, e.g., FIG. 14B) teaches that the light-transmissive member 6 includes a light-diffusing material for the purpose of light entering the wavelength conversion member more evenly thereby attenuating color-nonuniformity of the light emitting device (Para 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light-diffusing material of Hayashi into the light-transmissive member of Zhang for the purpose of light entering the wavelength conversion member more evenly thereby attenuating color-nonuniformity of the light emitting device (Para 0058).

Regarding claim 20, although Zhang shows substantial features of the claimed invention, Zhang fails to expressly teach that the light-transmissive member includes a light-diffusing material.
Hayashi (see, e.g., FIG. 14B) teaches that the light-transmissive member 6 includes a light-diffusing material for the purpose of light entering the wavelength conversion member more evenly thereby attenuating color-nonuniformity of the light emitting device (Para 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light-diffusing material of Hayashi into the light-transmissive member of Zhang for the purpose of light entering the wavelength conversion member more evenly thereby attenuating color-nonuniformity of the light emitting device (Para 0058).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Beppu (US 2016/0093780).

Regarding claim 8, although Maeda shows substantial features of the claimed invention, Maeda fails to expressly teach that the step of applying is performed by spraying. 
Beppu (see, e.g., FIG. 7(a)) teaches that the step of applying is performed by spraying for the purpose of applying a high-precision coating of a resin material having a high content of light reflective particles (Para 0137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spraying step in the method of Beppu as the step of applying [the light-transmissive resin material] in the method of Maeda for the purpose of applying a high-precision coating of a resin material having a high content of light reflective particles (Para 0137).

Regarding claim 9, although Maeda shows substantial features of the claimed invention, Maeda fails to expressly teach that the step of applying is repeated multiple times. 
Beppu (see, e.g., FIG. 7(a)) teaches that the step of applying is repeated multiple times for the purpose of applying a resin coating formed to a thickness with high precision (Para 0137-Para 0139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of applying [the resin] being repeated multiple times in the method of Beppu as the step of applying [the light-transmissive resin material] in the method of Maeda for the purpose of applying a resin coating formed to a thickness with high precision (Para 0137-Para 0139).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Hashimoto (US 2017/0062671).

Regarding claim 12, although Maeda shows substantial features of the claimed invention, Maeda fails to expressly teach that the base member is an adhesive sheet. 
Hashimoto (see, e.g., FIG. 9B) teaches that the base member 74 is an adhesive sheet for the purpose of preventing the disposed light emitting element from being displaced (Para 0182, Para 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adhesive sheet of Hashimoto as the base member of Maeda for the purpose of preventing the disposed light emitting element from being displaced (Para 0183).

Allowable Subject Matter
Claims 4-5, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        12/01/2021